By the Court. Ingraham, First J.
The nonsuit was granted upon the ground that the plaintiffs could only have recovered against Andrews as accommodation acceptors, and could not claim to be the owners of the goods.
The ordinary liability upon a draft or bill of exchange is from the acceptor to the drawer. The acceptance being an admission of funds in the hands of the person making it, the only way in which Andrews could be liable to the plaintiffs, is upon the ground that they had accepted for him when not in funds on his account. The suit by them against him, and recovery of judgment on these drafts, is proof of this; and it is too late for the plaintiffs, after that election on their part, to claim to be the principals and owners of the wool, for which the drafts were given. I do not see how there can be any conclusion other than that Andrews was the purchaser and paid for the wool in drafts on the plaintiffs, who accepted for his accommodation.
If the plaintiffs’ only claim against Andrews was for money paid upon acceptances made by them for his accommodation, then no consideration passed from them, for the promise by defendants to pay the drafts of Andrews. It was a mere agreement to pay the debt of Andrews due on those bills of exchange; and unless there was a debt due from the defendants to another, which they, on a good consideration, promised to pay to the plaintiffs, it would be within the statute of frauds, and require to be in wilting.
*7But whether this wool was the property of the plaintiffs or not, I do not think material to maintaining their case. Admitting it to be the property of Andrews, he transferred it to the defendants, upon their promising to pay for it to the plaintiffs the amount of the acceptances for which Andrews was responsible. This is precisely similar in principle to the case in 4th Denio, 97, and also to other cases referred to therein. (4 Coms. 432 ; 2 Denio, 55.)
I think there was error in nonsuiting the plaintiffs upon the ground that they were not the owners of the goods transferred. It is not necessary that the consideration should pass from the person claiming the benefit of the promise; but it is good if it proceed from the debtor of such person. In fact, all the cases referred to are of this character. If it were otherwise, the objection now taken might be available.
Nonsuit set aside, and a new trial ordered.